SULLIVAN, J.
Frank Hlabek was found guilty of a charge of unlawfully possessing intoxicating liquor by the Justice of Peace of Brooklyn Heights. Hla-bek conducted a soft drink parlor and on this occasion a bottle, practically empty, standing in the sink, was seized by the court constables; and upon analysis it was found to contain intoxicating liquor. Hlabek prosecuted error, contending that the judgment was against the weight of the evidence. The Court of Appeals held:
1. Courts have been uniform in holding in cases similar to the one at bar, that the evidence was not sufficient to warrant conviction, especially where reliance is based alone on police officers.
2. Question to be considered is whether' or not prosecuting officers are unfair or prejudiced. If they are, that should be taken into consideration, if it does not so appear, then that is a fact that should not be weighed against the testimony in the consideration of cases of this kind.
3. The evidence should be of such a nature as to satisfy the mind beyond the existence of a reasonable doubt.
Judgment of lower court reversed and Hla-bek discharged.